Exhibit 10.21
AVANIR PHARMACEUTICALS, INC.
[2005] [2003] Equity Incentive Plan
Restricted Stock Unit Grant Agreement
     This Restricted Stock Unit Grant Agreement (the “Agreement”) is dated as of
[          ] and is entered into between Avanir Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and [          ] (the “Awardee”).
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Plan.
RECITALS
          A. The Company’s [2003 / 2005] Equity Incentive Plan (the “Plan”)
provides that the Company may issue stock awards, including awards of restricted
stock units.
          B. On [          ], the Board of Directors, acting directly or through
its Compensation Committee, approved the grant of the following restricted stock
units, representing the right to receive shares of common stock of the Company
upon the vesting schedule set forth below in Section 2 (the “Restricted Stock
Units”).
AGREEMENT
     In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
     1. Award of Restricted Stock Units. Subject to the terms and conditions of
this Agreement and the Plan (the terms of which are incorporated herein by
reference) and effective as of the date set forth above, the Company hereby
grants to the Awardee [      ] Restricted Stock Units.
     2. Vesting. The Restricted Stock Units shall vest with respect to
one-quarter of the Restricted Stock Units on the 13-month anniversary of the
grant date, 6.25% of the Restricted Stock Units on the 15-month anniversary of
the grant date and then with respect to the remaining Restricted Stock Units, in
equal portions on a quarterly basis thereafter over the next 33 months.
     3. Effect of Termination. Following the Termination of Awardee’s service,
the unvested portions of the Restricted Stock Units, if any, as of the date of
Termination shall be forfeited.
     4. Distribution. Stock certificates evidencing a one-for-one conversion
(adjusted as provided in the Plan) of vested Restricted Stock Units into Shares
(the “Certificate”) shall be issued and registered in the Awardee’s name as
promptly as practicable following a particular Vesting Date. Notwithstanding the
foregoing, the distribution of the shares and the issuance of the Certificates
may, for directors and officers of the Company, be deferred beyond the vesting
date if such director or officer (a) elects to make such a deferral within
thirty days from the date of grant and (b) executes and delivers a deferral
election form, which is attached hereto as Exhibit A. In the case of Awardee’s
death, Certificates shall be delivered to the Awardee’s

 



--------------------------------------------------------------------------------



 



beneficiary or estate as soon as practicable. If a deferral election has been
made, the distribution of the Shares and the issuance of the certificates shall
occur at the time provided in the deferral election.
     5. Dividends. Participants holding Restricted Stock Units shall not be
entitled to receive cash payments equal to any cash dividends and other
distributions paid with respect to a corresponding number of Shares until the
underlying Shares have been delivered in accordance with this Agreement.
     6. Tax Withholding Obligations. In circumstances in which tax withholding
is applicable, to meet any such obligations of the Company and Awardee that
might arise with respect to any withholding taxes, FICA contributions, or the
like under any federal, state, or local statute, ordinance, rule, or regulation
in or connection with the award, deferral, or settlement of the Restricted Stock
Units, the Awardee shall remit to the Company an amount of cash sufficient to
meet the withholding requirements and/or the Company shall withhold the required
amounts from the Awardee’s pay. Notwithstanding the foregoing, the Committee
may, in its sole discretion, allow Awardee to satisfy such withholding
obligations upon settlement of the Restricted Stock Units by withholding a
number of Shares having a Fair Market Value equal to the Company’s statutory
withholding obligations. The Company shall not deliver any of the Certificates
until and unless the Awardee has made the payment(s) required herein or proper
provision for required withholding has been made. The Awardee hereby consents to
any action reasonably taken by the Company to meet the withholding obligations.
     7. Restriction on Transferability. Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated at any time. Any attempt
to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above, transfers can be made pursuant to intra-family
transfer instruments or to an inter vivos trust.
     8. Rights as Stockholder. The Awardee shall not have voting or any other
rights as a stockholder of the Company with respect to the Restricted Stock
Units. Upon settlement of the Restricted Stock Units into Shares, the Awardee
will obtain full voting and other rights as a stockholder of the Company.
     9. Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Awardee, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     10. Effect on Other Employee Benefit Plans. The value of the Restricted
Stock Units granted pursuant to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Awardee’s benefits under any Awardee or other benefit plan sponsored by the
Company or any Affiliate except as such plan otherwise expressly

2



--------------------------------------------------------------------------------



 



provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s or any Affiliate’s employee benefit plans.
     11. Effect on Service. The award of the Restricted Stock Units pursuant to
this Agreement shall not give the Awardee any right to remain in the service of
the Company or any Affiliate. The award is completely within the discretion of
the Company. It is not made as a part of any ongoing element of compensation or
something that the Awardee should expect to receive annually or on any other
periodic basis. It does not constitute part of the Awardee’s compensation for
purposes of determining any post-employment payment or severance.
     12. Amendment. This Agreement may be amended only by a writing executed by
the Company and the Awardee which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to the Awardee, and
provided that no such amendment adversely affects the rights of the Awardee (but
limiting the foregoing, the Committee reserves the right to change, by written
notice to the Awardee, the provisions of the Restricted Stock Units or this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to Restricted Stock Units which are then subject
to restrictions as provided herein).
     13. Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Secretary of the Company. Any notice to be
given to the Awardee shall be addressed to the Awardee at the address listed in
the Company’s records. By a notice given pursuant to this Section, either party
may designate a different address for notices. Any notice shall have been deemed
given when actually delivered.
     14. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     15. Construction. The Restricted Stock Units are being issued pursuant to
the Plan and are subject to the terms of the Plan, the terms of which are
incorporated herein by reference. A copy of the Plan has been given to the
Awardee, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.

3



--------------------------------------------------------------------------------



 



     16. Miscellaneous.
          (a) The Board may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any way adversely affect the Participant’s rights under this Agreement, without
the Participant’s written approval.
          (b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (c) All obligations of the Company under the Plan and this Agreement,
with respect to the Restricted Stock Units, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
          (d) By signing this Agreement, the Awardee acknowledges that his or
her personal employment information regarding participation in the Plan and
information necessary to determine and pay, if applicable, benefits under the
Plan must be shared with other entities, including companies related to the
Company and persons responsible for certain acts in the administration of the
Plan. By signing this Agreement the Awardee consents to such transmission of
personal data as the Company believes is appropriate to administer the Plan.
          (e) To the extent not preempted by federal law, this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
California.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

              AWARDEE   AVANIR PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
Signature
     
 
Name:    
 
      Title:      
 
           
Print Name
           

4



--------------------------------------------------------------------------------



 



         
Award No.
       
 
 
 
   
Award Date:
       
 
 
 
   
No. Shares:
       
 
 
 
   

DIRECTOR AND OFFICER
RSU DEFERRAL ELECTION
The following constitutes an election by the undersigned director or officer of
Avanir Pharmaceuticals, Inc. to defer payment of vested benefits pursuant to the
Restricted Stock Unit award referred to above granted to the undersigned on
[___________], 20___ under the Avanir [2003] [2005] Equity Incentive Plan
(“Plan”).

1.   Election: The undersigned hereby elects to receive the distribution (in
Company Shares) of Avanir common stock underlying vested Restricted Stock Units
as follows (please select one of the three distribution choices below):

  o    In one lump sum upon a “separation from service” (as defined in the final
regulation promulgated under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Regulation”))(such event being, a “Separation from Service”);
or   o    In one lump sum on ____________ ; or   o    In _________ equal annual
installments, starting on ___________.

In the event of death, Disability (as defined in the Regulation) or a Change in
Control (as defined in the Regulation), distribution of vested Restricted Stock
Units shall be made immediately in one lump sum. I understand that if I am
considered a “specified employee” (as defined in the Regulation) and
distribution is made on account of a Separation from Service, distribution shall
not be made until six months and a day after my Separation from Service, or
death, if earlier.

2.   Change of Election: I hereby acknowledge that I may not change the date of
the distribution as elected above unless I do so at least twelve months prior to
the date the first distribution is due under the election above and at least
twelve months prior to the date my new election is scheduled to take effect. I
also acknowledge that if I change my distribution date elected above, the first
date I may receive any distribution with respect to Shares covered by this
election is not earlier than five years after the date payment would otherwise
have been made pursuant to the election above. Such change must be timely filed
in writing with the Company’s stock option administrator. The Company shall have
sole discretion to revise the terms of this election or any change, or the
procedures with respect to making this election or any change, to the extent the
Company deems it helpful or appropriate to comply with applicable law.

           
 
Awardee Signature
 
 
Date      
 
       
 
Print Name
       

5